



EMPLOYMENT AGREEMENT

     This Employment Agreement (the “Agreement”) is dated as of May 9, 2001
(“Effective Date”), between METRO INFORMATION SERVICES, INC., a Virginia
corporation (the “Company”), and Mark W. Scofield (“Executive”).


PRELIMINARY STATEMENTS

     A. Executive is being employed by the Company as a Vice President.

     B. The Company and the Executive desire to enter into this agreement to
establish the terms and conditions of Executive’s employment with the Company.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the parties, the parties agree as
follows:

     1. Employment Period. The Company agrees to employ Executive and Executive
accepts such employment for the period on the terms contained in this agreement
beginning on the Effective Date and ending on the termination of Executive’s
employment pursuant to paragraph 6 (the “Employment Period”).

     2. Services. During the Employment Period, Executive will render such
services of an executive and administrative character to the Company as it may
from time to time direct. During the Employment Period, Executive will devote
his best efforts and all of his business time and attention (except for vacation
periods and reasonable periods of illness or other incapacity) to the business
of the Company, and will not perform any services of any nature for any
enterprise other than the Company without the prior consent of the Company’s
board of directors (the “Board of Directors”).

     3. Base Salary. Beginning on the Effective Date and thereafter during the
Employment Period, the Company will pay Executive salary at a per annum rate of
Two Hundred Thousand Dollars ($200,000) (the “Base Salary”). The Company may
increase or decrease the Base Salary at any time and from time to time. Any
increase or decrease in Executive’s Base Salary shall be made in accordance with
Executive’s annual compensation plan as approved by the Compensation Committee
of the Company’s Board of Directors (“Committee”).

     4. Benefits. Executive will be entitled to receive from the Company, in
addition to the salary set forth in paragraph 3 above, all benefits provided
generally to full time employees of the Company. Any alteration of the benefits
that Executive is entitled to receive from the Company shall be made in
accordance with Executive’s annual compensation plan as approved by the
Committee.


--------------------------------------------------------------------------------


     5. Additional Compensation. Additional compensation such as bonuses, if
any, will be established by the Committee and set forth in the Executive’s
compensation plan as approved by the Committee. The Company may increase or
decrease the additional compensation at any time and from time to time. Any
increase or decrease in Executive’s additional compensation must be approved by
the Committee.

     6. Termination of Employment.


       a. The Employment Period will automatically end on Executive’s voluntary
resignation, termination by the Company’s Chief Executive Officer with or
without Cause, termination by the Company’s Chief Executive Officer in the event
of Executive’s disability (as determined in the Chief Executive Officer’s good
faith judgment) or Executive’s death; provided, that Executive’s resignation
will be effective not less than one month after Executive has given written
notice thereof to the Company’s Chief Executive Officer; provided further, that
Executive’s termination with or without Cause will be effective only after the
Company’s Chief Executive Officer has determined in his or her good faith
judgment that such termination is in the best interests of the Company.


       b. In the event of termination for disability or without Cause, Executive
will be entitled to be paid his salary by the Company and to receive the
benefits set forth in paragraph 4 for a period following such termination of 2
weeks for each full year of service completed at the time of termination or 90
days, whichever is the longer. Such salary will be payable per the Company’s pay
cycle in effect at the time of payment. Executive will have no duty to mitigate
the Company’s damages by taking other employment after his termination by the
Company without Cause and any compensation earned by him in such other
employment will not be deducted from any amount payable to him hereunder. In the
event of Executive’s disability, however, the amounts payable to him hereunder
will be reduced by any amounts received by Executive from disability insurance
purchased by the Company for Executive.


-2-


--------------------------------------------------------------------------------



       c. “Disability,” for purposes hereof, means any physical or mental
condition which prevents Executive from performing his duties hereunder, for 180
days, whether or not consecutive, in any 12-month period. In the event of
disagreement between Company’s Chief Executive Officer and Executive whether
“disability” exists, the disagreement will be resolved by arbitration pursuant
to paragraph 9 below. Notwithstanding any provision of this Agreement, the
Company shall not take any action with respect to Executive’s employment that
would violate the Americans with Disabilities Act, 42. U.S.C. §12101 et seq., or
any other applicable law.


       d. “Cause” for which the Company’s Chief Executive Officer may terminate
Executive’s employment means, (i)  the commission of a crime involving the
Company or any entity in which it has an interest or (ii) a breach or breaches
of Executive’s fiduciary duty to the Company or its shareholders which
individually or in the aggregate are materially adverse to the Company’s
business or financial condition or prospects. “Materially adverse” as used in
clause (ii) above is not limited to the following instances: (x) any substantial
breach of Executive’s duties under paragraphs 2, 7, 8 or 9 of this Agreement,
and (y) any willful or grossly negligent breach or breaches (whether or not
related) of Executive’s fiduciary duties to the Company that, individually or in
the aggregate, result in the Company’s suffering damages of $100,000 or more,
and will be deemed prima facie “materially adverse” within the meaning of clause
(ii).


       e. In the event that the Company’s Chief Executive Officer determines, in
its good faith judgment, that Executive has committed a crime involving the
Company or any entity in which it has an interest, it may suspend Executive
without pay pending final determination of the charges, but only after Executive
has been charged with such crime by competent law-enforcement authorities by
warrant, summons, information, indictment or otherwise. During the period of
suspension, the Company will continue to provide Executive with the insurance
benefits which it provided pursuant to paragraph 4 above immediately before his
suspension. In the event that the criminal charges against Executive are finally
determined without a conviction of Executive of the crime charged or any lesser
offense included under such crime, the Company will reinstate Executive and
resume paying him the salary and providing him with the other benefits to which
he is entitled hereunder, with the salary payable retroactively to the date of
suspension (with interest at 8% per annum on all amounts not paid during the
period of suspension, calculated from the respective dates these amounts would
have been payable).


-3-


--------------------------------------------------------------------------------



       f. In the event that the Company’s Chief Executive Officer determines, in
his or her good faith judgment, that Executive has committed a breach of
fiduciary duty of a type justifying termination with Cause, the Company’s Chief
Executive Officer may immediately suspend or terminate Executive. During a
suspension Executive will continue to be paid the salary provided in paragraph 3
and receive the benefits provided for in paragraph 4, regardless of any other
employment Executive may take. In the event of final determination by a court of
competent jurisdiction that Executive has breached his fiduciary duty to the
Company or its stockholders within the meaning of paragraph 7(d)(ii) above,
Executive will, on demand by the Company’s Chief Executive Officer, reimburse
the Company for all salary and benefits received by him from the Company from
the date of suspension, together with interest thereon at 8% per annum from the
respective dates of payment.


     7. Confidential Information. Executive acknowledges that all computer
systems, programs, reports, designs, drawings, memoranda, discoveries,
inventions, state of the art technology, data, notes, records, files, proposals,
plans, lists, documents and any other information containing or referring to
confidential or proprietary information or concerning the business or affairs of
the Company or any of its clients (the “Proprietary Information”), whether
prepared or developed or both by Executive or others, and all copies thereof are
property of the Company or its clients, respectively. The Proprietary
Information shall not include any publicly available information. Executive
agrees that he will not disclose to any unauthorized person any Proprietary
Information nor will he use for his own account any Proprietary Information
without the written consent of the Company, which consent may be denied for any
reason or no reason. On the termination of Executive’s employment with the
Company for any reason (or at any earlier time that such request is made by the
Company), Executive will deliver to the Company all Proprietary Information and
any copies thereof which Executive may possess or have under his control.
Executive agrees not to copyright or attempt to copyright any Proprietary
Information or any computer system or any findings or recommendations or other
data prepared in connection with the Proprietary Information or Executive’s
performance of duties with the Company or both.

-4-


--------------------------------------------------------------------------------


     8. Restrictive Covenant. As a significant inducement to the Company to
enter into this Agreement, Executive agrees that:


       a. as long as Executive is employed by the Company in any capacity,
Executive will not, directly or indirectly, own any interest in, manage,
control, participate in, render services for or in any other manner engage in
any other activity (all of the foregoing being hereinafter referred to as having
or acquiring an “interest”) in any information technology services business “in
competition” with the Company, as “in competition” is defined below, without the
prior consent of the Board of Directors; and


       b. beginning on the termination of Executive’s employment with the
Company and ending one year after such termination for any reason (the
“Restricted Period”), Executive will not:


       i) have or acquire an interest in any enterprise which is “in
competition” with the Company, as “in competition” is defined below; or


       ii) solicit, request, advise or encourage any customer or supplier of the
Company, who was a customer or supplier of the Company at any time the Employee
was employed by the Company, to withdraw, curtail or cancel its business with
the Company or do any other act which may result in the impairment of the
relationship between any customers or suppliers and the Company.


       c. An enterprise will be deemed to be “in competition” with the Company
if such enterprise is involved, directly or indirectly, with providing
information technology services similar to those provided by the Company to any
client(s) of the Company with whom the Executive has had contact during the two
(2) years preceding the end of the Employment Period.


       d. The foregoing restrictions shall not prohibit the Executive from
owning up to 5% of the stock of any publicly traded company.


       e. If any portion of this Agreement is found to be invalid or
unenforceable for any reason, it is the parties intent that this Agreement be
enforced to the fullest extent allowed by law. Therefore, if any portion of this
Agreement is found to be invalid or unenforceable for any reason, it is the
parties intent that any court or other tribunal adjudicating this Agreement
shall alter, modify or strike portions of the Agreement so that it will be
enforceable to the fullest extent permitted by law. In the event that any
provision of this Agreement shall be found invalid or unenforceable, the
remainder of that provision and the remainder of this Agreement shall be valid
and binding against the parties.


-5-


--------------------------------------------------------------------------------


     9. Staff Relationships. Executive acknowledges that the Company’s employees
and its relationships with its employees are valuable assets of the Company.
Executive agrees that he will not, at any time during the term of his employment
and during the Restricted Period, directly or indirectly, engage in any of the
following activities, as an individual, independent contractor, officer,
partner, member, employee, agent, consultant, shareholder or investor:


       a. solicit, induce or influence, or attempt to induce or influence, any
employee of the Company to terminate his or her relationship with the Company;


       b. interfere with or disrupt the Company’s relationship with its
employees; and/or


       c. employ, hire, engage or contract with any person employed by the
Company for the purpose of that employee becoming an employee or agent of a
business in competition with the Company.


     10. Arbitration. Any dispute, controversy or claim arising under or in
connection with this Agreement, except for those arising under paragraphs 8 and
9 hereof, shall be settled exclusively by final and binding arbitration,
conducted before an arbitrator in Virginia Beach, Virginia in accordance with
the Employment Arbitration Rules of the American Arbitration Association then in
effect. The arbitrator shall be selected in accordance with the rules for single
arbitrator cases of the American Arbitration Association then in effect.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Employer shall initially pay all administrative fees
associated with such arbitration, however, Executive agrees to pay all costs of
such arbitration and to abide by the results if the Company prevails in the
arbitration and the Company agrees to pay all the costs of the arbitration and
to abide by the results if Executive prevails in the arbitration.

-6-


--------------------------------------------------------------------------------


     11. Remedies. Subject to paragraph 10 hereof, the parties will be entitled
to enforce their rights under this Agreement specifically, to recover damages by
reason of any breach of any provision hereof, and to exercise all other rights
existing in their favor. The Company and Executive agree and acknowledge that
money damages may not be an adequate remedy for any breach by Executive of the
provisions of this Agreement (including paragraphs 8 and 9) and that the Company
may in its sole discretion apply to the arbitrator or any court of law or equity
of competent jurisdiction (as appropriate) for specific performance and/or
injunctive relief to enforce, or prevent any violations of, the provisions of
this Agreement.

     12. Modification, Amendment, Waiver. No modification, amendment or waiver
of any provision of this Agreement will be effective unless set forth in a
writing signed by the Company and Executive and approved by the Committee. The
Company’s or Executive’s failure at any time to enforce any provision of this
Agreement will in no way be construed as a waiver of such provision and will not
affect the right of the Company and Executive thereafter to enforce each and
every provision of this Agreement in accordance with its terms.

     13. Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such provision will be ineffective only to the extent of such
invalidity, illegality or unenforceability in such jurisdiction, without
invalidating the remainder of this Agreement in such jurisdiction or any
provision hereof in any other jurisdiction.

     14. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience and do not constitute a part of this Agreement.

     15. Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and interpreted in
accordance with the internal law, and not the law of conflicts, of the
Commonwealth of Virginia.

-7-


--------------------------------------------------------------------------------


     16. Notices. All notices, demands or other communications to be given or
delivered under or by reason of any of the provisions of this Agreement will be
in writing and will, except as otherwise provided herein, be deemed to have been
given when delivered personally or mailed by certified or registered mail,
return receipt requested and postage prepaid, to the recipient c/o Metro
Information Services, Inc., Reflections II, P.O. Box 8888, Virginia Beach,
Virginia 23450, or at such other address as the recipient party has specified by
prior written notice to the sending party.

     17. Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
understandings or agreements, oral or written, with respect thereto.

     IN WITNESS, the undersigned parties have executed this Agreement as of the
date first written above.


METRO INFORMATION SERVICES, INC.

By  /s/ John H. Fain
       —————————————————
       John H. Fain, Chief Executive Officer


EXECUTIVE:

/s/ Mark W. Scofield
———————————————————
Mark W. Scofield


-8-
